DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on January 10, 2022 is acknowledged.  Five pages of amended claims were received on 1/10/2022.  Claims 1 and 2 have been amended.  The claims are amended to overcome rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Allowable Subject Matter
	Claims 1-5, 9-12, and 21-25 are allowable.
	The following is an examiner’s statement of reasons for allowance: the prior art US Patent 7,806,348 to Kline et al. (“Kline”) fails to teach, disclose, or suggest, in combination with other limitations recited in independent Claim 1, a shower nozzle assembly wherein a nozzle attachment comprises an outer surface and includes a female bayonet receptor part, an outer surface of the nozzle attachment comprises an external threaded surface, the female bayonet receptor part comprising a through slot extending radially from an inner surface defining a through bore through the outer surface of the nozzle attachment, the through slot configured to slidably receive a radial projection of the shower nozzle when a water outlet part is inserted into the through bore of the nozzle attachment, the through slot including a longitudinal slot portion and a circumferential slot portion; wherein a threaded end surface of a radial projection is aligned with the external threaded surface of the outer surface of the nozzle attachment when the radial projection is slidably received in the through slot of the nozzle attachment, the circumferential slot portion being configured to receive therein the radial projection when the shower nozzle and the nozzle attachment are interconnected via a bayonet connection.  

	Claims 2-4, 9-12, and 21-25 depend on Claim 1, therefore they are also deemed allowable. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752